 

EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

$850,000,000 Term Loan B

dated as of

November 8, 2007

among

ENTERPRISE GP HOLDINGS L.P.

As Borrower

 

The Term Loan B Lenders Party Hereto,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

___________________________

CITIGROUP GLOBAL MARKETS INC.

and

LEHMAN BROTHERS INC.

as Co-Arrangers and Joint Bookrunners

 

 

 

 

 

--------------------------------------------------------------------------------



THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated as of November 8, 2007 (the “First Amendment Closing Date”),
among ENTERPRISE GP HOLDINGS L.P., a Delaware limited partnership (the
“Borrower”); the TERM LOAN B LENDERS party hereto; and CITICORP NORTH AMERICA,
INC., as Administrative Agent.

PRELIMINARY STATEMENT

Borrower, the Administrative Agent, and the lenders party thereto, have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
August 24, 2007 (as hereafter amended, modified, restated and/or extended, the
“Credit Agreement”), pursuant to which the Lenders have agreed to provide the
Borrower with a credit facility pursuant to which (i) the Lenders committed to
make revolving credit loans in a principal amount of up to $200,000,000
outstanding at any time and Term Loan A in an original principal amount of
$125,000,000; and (ii) the Term Loan A-2 Lenders committed to make Term Loan A-2
in an original principal amount of $850,000,000.

The Borrower now requests that the Administrative Agent amend the Credit
Agreement to change certain terms thereof, including, among other things, to
refinance all of the Term Loan A-2 with the proceeds of a Term Loan B in an
amount equal to $850,000,000 as contemplated by Section 9.17 of the Credit
Agreement, and the Administrative Agent and Term Loan B Lenders have agreed to
do so.

Borrower, Administrative Agent and the Term Loan B Lenders wish to execute this
First Amendment to evidence such agreement;          

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and pursuant to Section 9.17 of the Credit Agreement, the Borrower,
the Administrative Agent, and the Term Loan B Lenders agree to amend the Credit
Agreement as follows (all capitalized terms used herein and not otherwise
defined shall have the meanings as defined in the Credit Agreement):

ARTICLE I

AMENDMENTS

Section 1.01            Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended by adding, modifying, or deleting the following
defined terms, as applicable:

(a)                 The definition of “Agreement” is deleted in its entirety and
replaced with the following:

““Agreement” means this Third Amended and Restated Credit Agreement dated as of
August 24, 2007, among Enterprise GP Holdings L.P., a Delaware limited
partnership; the Lenders party hereto; Citicorp North America, Inc., as
Administrative Agent and Citibank, N.A., as Issuing Bank, as amended by the
First Amendment.”

(b)                 The definition of “Commitment” is deleted in its entirety
and replaced with the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

--------------------------------------------------------------------------------



““Commitment” means, with respect to each Lender, such Lender’s Revolving Credit
Commitment, Term Loan A Commitment, Term Loan A-2 Commitment, or Term Loan B
Commitment, as applicable.”

 

(c)

The definition of “First Amendment ” is hereby added in proper alphabetical
order:

““First Amendment” means the First Amendment to Third Amended and Restated
Credit Agreement, dated as of November 8, 2007, among Enterprise GP Holdings
L.P., a Delaware limited partnership; the Term Loan B Lenders party thereto; and
Citicorp North America, Inc., as Administrative Agent, to be effective as of the
First Amendment Effective Date.”

(d)                 The definition of “First Amendment Effective Date” is hereby
added in proper alphabetical order:

““First Amendment Effective Date” shall have the meaning set forth in Section
3.02 of the First Amendment.”

(e)                 The definition of “Lenders” is deleted in its entirety and
replaced with the following:

““Lenders” means the Persons listed on Schedule 2.01 and Schedule 2.01(d) and
any other Person that shall have become a party hereto pursuant to an Assignment
and Acceptance, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance.”

 

(f)

The definition of “Loans” is deleted in its entirety and replaced with the
following:

““Loans” means Term Loan A, Term Loan A-2, Term Loan B and the Revolving Credit
Loans made pursuant to this Agreement.”

(g)                 The definition of “Maturity Date” is deleted in its entirety
and replaced with the following:

““Maturity Date” means, with respect to (i) the Revolving Credit Loans, the
fifth anniversary of the Effective Date; (ii) with respect to Term Loan A, the
fifth anniversary of the Effective Date; (iii) with respect to Term Loan A-2,
May 5, 2008, and (iv) with respect to Term Loan B, the seventh anniversary of
the First Amendment Effective Date, unless accelerated pursuant to Article VII
hereof.”

(h)                 The definition of “Repricing Transaction” is hereby added in
proper alphabetical order:

““Repricing Transaction” means the incurrence by Borrower of any Indebtedness
that is secured from banks and/or institutional investors in financings that are
similar, in substance, to the facilities provided for in the Credit Agreement
(i) having an effective interest rate margin or weighted average yield (to be
determined by the Administrative Agent consistent with generally accepted
financial practice, after giving effect to, among other factors, margins,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------



upfront or similar fees or original issue discount shared with all lenders or
holders thereof but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) that is less than the Term Loan B Interest
Rate or the weighted average yield (to be determined by the Administrative Agent
on the same basis) of Term Loan B, and (ii) the proceeds of which are used to
repay, in whole or in part, principal of the outstanding Term Loan B.”

(i)                  The definition of “Term Commitment” is deleted in its
entirety and replaced with the following:

““Term Commitment” means, as to each Lender, the commitment of such Lender to
make Term Loans in the amount set forth opposite such Lender’s name under “Term
Loans” on Schedule 2.01 or “Commitment” on Schedule 2.01(d), as the same may be
modified from time to time to reflect any increase from time to time pursuant to
Section 2.20 and any assignment permitted by Section 9.04.”

(j)                  The definition of “Term Loan B” is hereby deleted in its
entirety and replaced with the following:

““Term Loan B” means a Loan made pursuant to Section 2.01(d) hereof.”

(k)                 The definition of “Term Loan B Commitment” is hereby added
in proper alphabetical order:

““Term Loan B Commitment” means, as to each Term Loan B Lender, the commitment
of such Term Loan B Lender to make an Term Loan B in the amount set forth
opposite such Term Loan B Lender’s name under “Commitment” on Schedule 2.01(d),
as the same may be modified from time to time to reflect any assignment
permitted by Section 9.04.”

(l)                  The definition of “Term Loan B Interest Rate” is hereby
added in proper alphabetical order:

““Term Loan B Interest Rate” means LIBO Rate plus 2.25%. In the event that
Section 2.14 is applicable, the Term Loan B Interest Rate shall be the Alternate
Base Rate plus 1.25%.”

(m)                The definition of “Term Loan B Lenders” is hereby added in
proper alphabetical order:

““Term Loan B Lenders” means the Lenders with respect to the Term Loan B
Commitment in the amount set forth opposite such Lender’s name under
“Commitment” on Schedule 2.01(d), as the same may be modified from time to time
to reflect any assignment permitted by Section 9.04.”

(n)                 The definition of “Term Loans” is deleted in its entirety
and replaced with the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------



““Term Loans” means, collectively, Term Loan A, Term Loan A-2, and Term Loan B.”

Section 1.02            Amendment to Section 2.01. Section 2.01 of the Credit
Agreement is hereby amended by adding the following Section 2.01(d):

“(d)        Subject to the terms and conditions set forth herein, each of the
Term Loan B Lenders agrees to make a Term Loan B to the Borrower not to exceed
its Term Loan B Commitment. The amount of such Term Loan B shall not exceed the
outstanding principal of (and all accrued and unpaid interest on) Term Loan A-2
at the time such Term Loan B is entered into, and in no event shall the sum of
the Commitments of all Lenders under this Agreement including the principal
amount of such Term Loan B exceed $1,200,000,000. The Term Loan B shall be fully
advanced on the First Amendment Effective Date, and the Term Loan B Lenders
shall have no obligation to make any additional advance under the Term Loan B
after such date. Any amount repaid under the Term Loan B may not be reborrowed.
All amounts outstanding under the Term Loan B shall bear interest in accordance
with Section 2.13(c) hereof.”

Section 1.03             Amendment to Section 2.09. Section 2.09(a) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“(a)        The Term Commitment of each Lender, other than the Term Loan B
Commitment, shall terminate at the close of business on the Effective Date. The
Term Loan B Commitment shall terminate at the close of business on the First
Amendment Effective Date.”

Section 1.04             Amendment to Section 2.10. Sections 2.10(d) through
Section 2.10(g) of the Credit Agreement are hereby deleted in their entirety and
replaced by the following Sections 2.10(d) through Section 2.10(g):

“(d)        Term Loan B. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the ratable account of the holders of Term Loan B
the unpaid principal amount and all accrued and unpaid interest on Term Loan B
as follows: (i) 1% of the original outstanding balance of Term Loan B shall be
made on December 31st of each year commencing December 31, 2008, with all
amounts outstanding repaid no later than the Maturity Date.

(e)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------



(f)           The entries made in the accounts maintained pursuant to paragraph
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(g)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender promissory notes in the amount of such Lender’s Revolving Credit
Commitment, Term Loan A Commitment, Term Loan A-2 Commitment, or Term Loan B
Commitment, as applicable, payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in substantially
the form of Exhibit F-1, Exhibit F-2, Exhibit F-3, or Exhibit F-4, as
appropriate. Thereafter, the Loans evidenced by such promissory notes and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).”

Section 1.05            Amendment to Section 2.11. Sections 2.11(b), (c) and (e)
of the Credit Agreement are hereby deleted in their entirety and replaced by the
following Sections 2.11(b), (c) and (e):

“(b)        Each prepayment pursuant to Section 2.11(a) shall be applied to
reduce the Loan designated by Borrower or if no designation is made pro rata as
to all Loans. Each prepayment of any Term Loans shall be applied pro rata to
reduce the remaining scheduled principal installments of such Term Loan (pro
rata among the Lenders holding such Term Loan) pursuant to Section 2.10(b), (c),
or (d) as applicable, in direct order of maturity for the twelve (12) months
immediately following such prepayment and thereafter ratably to reduce future
scheduled installments next due on the Loans. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

(c)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment (or not later than 11:00
a.m., New York City time on the date of termination if all of the Commitments
are being terminated), or (ii) in the case of prepayment of an ABR Borrowing,
not later than 11:00 a.m., New York City time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Credit Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing pursuant to Section 2.11(a) shall be in an amount that is an integral
multiple of $1,000,000 and (i) with respect to the Revolving Loans, the Term
Loan A, and the Term Loan A-2, not less than $1,000,000 in the case of an ABR
Borrowing and not

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------



less than $3,000,000 in the case of a Eurodollar Borrowing, and (ii) with
respect to the Term Loan B, not less than $3,000,000. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.”

“(e)        All prepayments of the Revolving Loans, the Term Loan A, and the
Term Loan A-2 shall be payable without premium or penalty, except for
compensation required by Section 2.16 and/or any other provision of this
Agreement. Notwithstanding the foregoing, with respect to any voluntary
prepayments, in whole or in part, of the Term Loan B within one (1) year after
the First Amendment Effective Date made in connection with any Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the Term Loan B Lenders, a prepayment premium in an amount equal to
one percent (1%) of the principal amount so prepaid.”

Section 1.06            Amendment to Section 2.13. Sections 2.13(a) through (c)
of the Credit Agreement are hereby deleted in their entirety and replaced by the
following:

“(a)        The Loans (other than Term Loan A-2 Loans and Term Loan B Loans)
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Rate for ABR Loans.

(b)          The Loans (other than Term Loan A-2 Loans and Term Loan B Loans)
comprising each Eurodollar Borrowing shall bear interest at the LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate for
Eurodollar Loans.

(c)          All amounts outstanding under Term Loan B shall bear interest at
the Term Loan B Interest Rate.”                

Section 1.07             Amendment to Section 5.08(a). Section 5.08(a) of the
Credit Agreement is hereby amended by adding the following as the last sentence
thereof:

“Notwithstanding anything contained in this Agreement to the contrary, the
proceeds of Term Loan B will be used only to fully or partially repay amounts
outstanding under Term Loan A-2.”

Section 1.08             Amendment to Section 9.04(b). Section 9.04(b) of the
Credit Agreement is hereby amended by (i) replacing each of the two phrases
“with respect to Term Loan A and Term Loan A-2” set forth in such Section
9.04(b) with the phrase “with respect to Term Loan A, Term Loan A-2 and/or Term
Loan B”; and (ii) replacing each of the two phrases “in the case of Term Loan
A-2” set forth in such Section 9.04(b) with the phrase “in the case of Term Loan
A-2 and/or Term Loan B”.

Section 1.09             Amendment to Schedules. The attached Schedule 2.01(d)
is hereby added to and made part of the Credit Agreement in proper sequential
order.

Section 1.10             Amendment to Exhibits. The attached Exhibit F-4 is
hereby added to and made part of the Credit Agreement in proper sequential
order.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------



ARTICLE II

SECURITY INTEREST

Section 2.01             Existing Collateral. Borrower, in its capacity as
Borrower under the Credit Agreement and it its capacity as Pledgor under the
Security Instruments, acknowledges and agrees that the Collateral pledged
pursuant to the Loan Documents shall continue to secure the payment and
performance of its Obligations under the Credit Agreement as amended by this
First Amendment and hereby grants and re-grants the security interests of the
Security Instruments to secure the Obligations.

Section 2.02             Ratification. Borrower hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party, and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party are and shall continue to be in full
force and effect as amended and modified by this First Amendment. Nothing in
this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders created by or contained
in any of such documents nor is the Borrower released from any covenant,
warranty or obligation created by or contained herein or therein. Borrower
acknowledges and affirms the security interests and Liens granted by it under
each of the Security Instruments.

 

ARTICLE III          

REPRESENTATIONS, WARRANTIES AND EFFECTIVENESS

 

 

Section 3.01

Representations and Warranties. Borrower represents and warrants that:

(a)                   this First Amendment has been duly authorized, executed
and delivered on its behalf; the Credit Agreement, as amended hereby, together
with the other Loan Documents to which Borrower is a party, constitute valid and
legally binding agreements of Borrower enforceable against the Borrower in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

(b)                 the representations and warranties of Borrower contained in
Article III of the Credit Agreement are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof (other than those representations and warranties that expressly relate to
a specific earlier date, which are required to be true and correct in all
material respects as of such earlier date); and

(c)                  after giving effect to this First Amendment, no Default or
Event of Default under the Credit Agreement has occurred and is continuing.

Section 3.02            Effectiveness. This First Amendment shall become
effective on the date (the “First Amendment Effective Date”) when, and only when
the Administrative Agent notifies the Borrower of the satisfaction of the
following conditions:

(a)                 Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this First Amendment signed
on behalf of such party or (ii) written evidence

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------



satisfactory to Administrative Agent (which may include telecopy transmission of
a signed signature page of this First Amendment) that such party has signed a
counterpart of this First Amendment;

(b)                 Administrative Agent shall have received resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
general partner of the Borrower authorizing the execution, delivery and
performance of this First Amendment on behalf of the Borrower, attached to an
original certificate of an authorized officer of the general partner of the
Borrower, dated as of the First Amendment Closing Date certifying (i) that the
resolutions attached thereto are true, correct and complete copies of
resolutions duly adopted by the general partner of the Borrower, (ii) that such
resolutions constitute all resolutions adopted with respect to the transactions
contemplated hereby, (iii) that such resolutions have not been amended,
modified, revoked or rescinded as of the First Amendment Closing Date, (iv) that
the agreement of limited partnership of the Borrower has not been amended or
otherwise modified since the effective date of the Credit Agreement, except
pursuant to any amendments attached thereto, and (v) as to the incumbency and
signature of the officers of the general partner of the Borrower executing this
First Amendment;

(c)                 Each of the representations and warranties made by the
Borrower in or pursuant to the Loan Documents shall be true and correct in all
material respects (other than those representations and warranties that
expressly relate to a specific earlier date, which shall be true and correct in
all material respects as of such earlier date);

 

(d)

No Default or Event of Default shall have occurred and be continuing;

(e)                 No event shall have occurred with respect to the Borrower
and its Subsidiaries, taken as a whole, which has had, or could, to the best of
Borrower’s knowledge, reasonably be expected to have, a Material Adverse Effect;

(f)                 Administrative Agent or any Term Loan B Lender or counsel to
the Administrative Agent shall receive such other instruments or documents as
they may reasonably request;

(g)                Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
First Amendment Effective Date) of counsel for the Borrower, relating to the
Borrower, this First Amendment or the Transactions and any other matters as the
Term Loan B Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion; and

(h)                The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower or the general partner of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower or the general
partner of the Borrower, this First Amendment, the Credit Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date upon the satisfaction of all of the foregoing
conditions, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the rights and obligations of the parties hereunder shall not become
effective unless the First Amendment Effective Date has occurred on or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------



prior to November 16, 2007 and, in the event such conditions are not so
satisfied or waived by such date, this First Amendment shall be null and void
and of no further force and effect.

 

ARTICLE IV          

MISCELLANEOUS PROVISIONS

 

 

Section 4.01

Effect of Amendment.

(a)                  From and after the First Amendment Closing Date, the Credit
Agreement shall be deemed to be amended and modified as herein provided, and
except as so amended and modified the Credit Agreement shall continue in full
force and effect.

(b)                 The Credit Agreement and this First Amendment shall be read
and construed as one and the same instrument.

(c)                 Any reference in any of the Loan Documents to the Credit
Agreement shall be a reference to the Credit Agreement as amended by this First
Amendment.

Section 4.02             Governing Law. This First Amendment shall be construed
in accordance with and governed by the laws of the State of New York and of the
United States of America.

Section 4.03            Counterparts. This First Amendment may be signed in any
number of counterparts and by different parties in separate counterparts and may
be in original or facsimile form, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Section 4.04            Headings. The headings herein shall be accorded no
significance in interpreting this First Amendment.

Section 4.05             Binding Effect. This First Amendment shall be binding
upon and inure to the benefit of Borrower, the Lenders and the Administrative
Agent and their respective successors and assigns, except that Borrower shall
not have the right to assign its rights hereunder or any interest herein.

Section 4.06             Separateness. The Term Loan B Lenders acknowledge (i)
the separateness as of the date hereof of the Borrower, TEPPCO, TEPPCO GP, ETE,
ETE GP, ETP, EPE Holdings, Enterprise and Enterprise GP from each other and from
other Persons, (ii) that the lenders and noteholders under credit agreements
with Enterprise, TEPPCO, TEPPCO GP, ETE, ETE GP, ETP, EPE Holdings or Enterprise
GP, or any one or more of them, have likely advanced funds thereunder in
reliance upon the separateness of the Borrower, TEPPCO, TEPPCO GP, ETE, ETE GP,
ETP, EPE Holdings, Enterprise and Enterprise GP from each other and from other
Persons, (iii) that each of the Borrower, TEPPCO, TEPPCO GP, ETE, ETE GP, ETP,
EPE Holdings, Enterprise and Enterprise GP have assets and liabilities that are
separate from those of each other and from those of other Persons, (iv) that the
Loans and other obligations owing under the Loan Documents have not been
guaranteed by Enterprise, Enterprise GP, TEPPCO, TEPPCO GP, ETE, ETE GP, ETP,
EPE Holdings or any of their respective subsidiaries, and (v) that, except as
other Persons may expressly assume or guarantee any of the Loan Documents or
obligations thereunder, the Term Loan B Lenders shall look solely to

 

 

 

 

 

 

 

 

 

 

 

 

9

 

--------------------------------------------------------------------------------



the Borrower and its property and assets, and any property pledged as collateral
with respect to the Loan Documents, for the repayment of any amounts payable
pursuant to the Loan Documents and for satisfaction of any obligations owing to
the Lenders under the Loan Documents and that none of TEPPCO, TEPPCO GP, ETE,
ETE GP, ETP, EPE Holdings, Enterprise, Enterprise GP or any of their respective
subsidiaries is personally liable to the Lenders for any amounts payable, or any
liability, under the Loan Documents.

Section 4.07             Funding of Term Loan B. The funding of the Term Loan B
Loans and repayment of the principal of the Term Loan A-2 Loans shall be
effected without the wire transfer or other movement of funds by the automatic
conversion of each outstanding Term Loan A-2 of a Lender to a Term Loan B of
such Lender having the same Type and, if applicable, Interest Period upon the
occurrence of the First Amendment Effective Date. For all relevant purposes,
each such automatic conversion will be deemed (i) to be an advance to the
Borrower in the relevant amount by the relevant Term Loan B Lender of its Term
Loan B and (ii) to be a payment of principal in such amount by the Borrower on
the Term Loan A-2 of such Term Loan B Lender. Each Term Loan B Lender waives any
required notice of any such deemed payment, and the Borrower designates all such
deemed payments to be applied to reduce the respective Term Loans A-2.

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ENTERPRISE GP HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

By:

EPE Holdings, LLC,

 

a Delaware limited liability company,

 

its general partner

 

 

 

By:

/s/ W. Randall Fowler                     

 

Name:   W. Randall Fowler                           

 

Title:

Executive Vice President and Chief

 

 Financial Officer

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to EPE Third Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------



CITICORP NORTH AMERICA, INC.,

as Administrative Agent and as a Term B Lender

 

 

 

 

 

By:

/s/ J. Christopher Lyons

 

Name:

J. Christopher Lyons     

 

Title:

Vice President              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to EPE Third Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------



                                                            LEHMAN COMMERCIAL
PAPER INC.,

 

as Term Loan B Lender

 

 

 

 

 

By:

/s/ Diane Albanese     

 

Name:

Diane Albanese          

 

Title:

Authorized Signatory 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to EPE Third Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------



 

 

 

SCHEDULE 2.01(d)

TERM LOAN B COMMITMENTS

Enterprise GP Holdings

Lender

Commitment

 

Citicorp North America, Inc.

$425,000,000.00

Lehman Commercial Paper

$425,000,000.00

 

Total

 

$850,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2.01(d) - Page 1

 

--------------------------------------------------------------------------------



EXHIBIT F-4

FORM OF TERM LOAN B NOTE

$_____________

_______, 200__

Enterprise GP Holdings L.P., a Delaware limited partnership (the “Borrower”),
for value received, promises and agrees to pay to ______________________________
(the “Lender”), or to its order, at the payment office of Citicorp North
America, Inc., as Administrative Agent, at [______________________________], the
principal sum of ______________________________ AND NO/100 DOLLARS
($_____________), or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term Loan B owed to the Lender under the Credit
Agreement, as hereafter defined, in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount as provided in the Credit Agreement for such Term Loan B, at such office,
in like money and funds, for the period commencing on the date of each such Term
Loan B until such Term Loan B shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

This note evidences the Term Loan B owed to the Lender under that certain Third
Amended and Restated Credit Agreement dated as of [______________], 2007, by and
among the Borrower, Citicorp North America, Inc., individually and as
Administrative Agent, Citibank, N.A., as Issuing Bank and the other financial
institutions parties thereto (including the Lender), as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement, dated as of
[________________], 2007, among Borrower; the Term Loan B Lenders party thereto,
and Citicorp North America, Inc., as Administrative Agent (the “First
Amendment”, and together with the Third Amended and Restated Credit Agreement,
and all other amendments or supplements thereto, the “Credit Agreement”), and
shall be governed by the Credit Agreement. Capitalized terms used in this note
and not defined in this note, but which are defined in the Credit Agreement,
have the respective meanings herein as are assigned to them in the Credit
Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this note, the Type of each Term Loan B owed
to the Lender, the amount and date of each payment or prepayment of principal of
each such Term Loan B received by the Lender and the Interest Periods and
interest rates applicable to each Term Loan B, provided that any failure by the
Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such Term
Loan B.

This note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement or the other Loan Documents, the Borrower and any and all co-makers,
endorsers, guarantors and sureties severally waive notice (including but not
limited to notice of intent to accelerate and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F-4 – Page 1

 

--------------------------------------------------------------------------------



notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability, and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such Person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.

The Credit Agreement provides for the acceleration of the maturity of this note
upon the occurrence of certain events and for prepayment of Term Loan B upon the
terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.

This note is issued pursuant to and is entitled to the benefits of the Credit
Agreement and is secured by the Security Instruments.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

ENTERPRISE GP HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

By:

EPE Holdings, LLC,

 

a Delaware limited liability company,

 

its general partner

 

 

 

By:                                         

 

Name:                                    

 

Title:                                      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F-4 – Page 2

 

--------------------------------------------------------------------------------



SCHEDULE A

TO

TERM LOAN B NOTE

This note evidences each Term Loan B owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Term Loan B, subject to the payments of
principal set forth below:

SCHEDULE

OF

TERM LOAN B AND PAYMENTS OF PRINCIPAL AND INTEREST

Date

Interest Period

Rate

Principal Amount of Loan

Amount of Interest Paid or Prepaid

Interest Paid

Balance of Loans

Notation Made by

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

____

______

_____

_________

________

_________

________

_______

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F-4 – Page 3

 

--------------------------------------------------------------------------------

 